TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 25, 2019



                                       NO. 03-17-00523-CV


                                Walter Zawislak, MD, Appellant

                                                  v.

                                 Texas Medical Board, Appellee


            APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on July 12, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.